Citation Nr: 1331892	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected symptomatic spondylolisthesis, currently rated as 10 percent disabling.

2.  Entitlement to a separate compensable rating or ratings for associated radiculopathy in both lower extremities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2010, a statement of the case was issued in February 2013, and a substantive appeal was received in March 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded an August 2010 VA examination.  VA outpatient records refer to sciatica and right lower extremity radiculopathy, and the Veteran expressly contends that there is neurological involvement of the lower extremities.  The Board also notes that the August 2010 examination was conducted without benefit of review of the claims file.  This is significant in light of the fact that VA outpatient records do refer to lower extremity involvement.  Under the circumstances, the Board believes further VA examination is warranted to fully assist the Veteran with his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain copies of any (and all) pertinent outstanding VA treatment records of the Veteran related to a lower back disability dated since October 28, 2010.  

2. After the development above has been completed, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and severity of the Veteran's service-connected lower back disability and any associated neurological involvement of the lower extremities.  The claims file should be made available to the examiner for review in connection with the examination.  

(a)  The examiner should specifically note whether range of motion is limited by pain; if so, the examiner should report (in degrees) the point at which motion is so limited by pain.  The examiner should also report any additional functional limitation due weakness, fatigue, lack of endurance, and/or incoordination.  

(b)  The examiner should also separately determine the nature, extent, and severity of any neurological abnormalities, to include lower extremity radiculopathy

(c)  The examiner should also determine the frequency and extent of any incapacitating episodes associated with the Veteran's diagnosed degenerative disc disease.

	All indicated testing, to include range of motion and repetitive testing, should be performed by the examiner for evaluation under the pertinent rating criteria for the spine and peripheral nerves on appeal.  

3. After completion of the above, the RO should then review the record and determine if a higher rating is warranted for service-connected low back disability and whether a separate compensable rating or rating is warranted for any associated neurological involvement of the lower extremities.  The RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


